Eckert, C. J. The claimants, Charles Stih and Theresa Stih are the owners as joint tenants of the following described real estate: Lot Three (3) in Block Three (3) in Lapsley’s Addition to LaSalle, in the City of LaSalle, County of LaSalle and State of Illinois, excepting coal and mineral rights. This property lies immediately south of, and fronts to the north, on Fifth Street, and is improved with a dwelling house arid a small frame building, formerly used for a retail grocery store. When the buildings were constructed, they weve adapted to the then established grades and curb lines of Fifth Street, so that there Avas free access to the premises from the street. On September 10, 1940, a highway improvement on Fifth Street, knoAvn as State Bond Issue Boute 7, Construction Section 34, City of LaSalle, LaSalle County, Illinois, was begun by the respondent, and Avas completed on July 2, 1941. The improvement consisted of a neAV concrete pavement of variable width which raised the grade of Fifth Street abutting the claimants’ property, three to four feet. A retaining wall Avas also erected, and a pipe fence, so that direct access from claimants property to the street was cut off. Claimants allege that as a result of the construction of this improvement, this propery has been damaged to the extent of $2,000.00. From the testimony of expert AAdtnesses, from photo- ' graphs taken of the property both before and after the improATement, it is clear that the raising of the highway level has lessened the value of this property. Commissioner East, Avho viewed the premises, recommends an award in the sum of $1,000.00. The court is of the opinion that the record amply supports such recommendation. An award is, therefore, entered in favor of claimants, Charles Stih and Theresa Stih, in the sum of $1,000.00.